department of the treasury tax_exempt_and_government_entities_division number release date internal_revenue_service tege eo examinations commerce street dallas tx date jan person to contact identification_number employee telephone number in reply refer to ein last date for filing a petition with the tax_court uil certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in lr c sec_50i c and exempt under sec_501 a must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you tailed’ to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by lr c sec_6001 a i and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return if you have not already processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring ro the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect you taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call -877-777-4778 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours janno heoke maria hooke director eo examinations enclosures publication department of the treasury internal_revenue_service i rs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f sincerely wart hoeka director eo examinations thank you for your cooperation enclosures report of examination form_6018 form_4621 publication publication form 1023ez determination_letter letter rev catalog number 34809f form 880a wac part uh wig llug ouly - lulu inu yung ol yi explanation of items name of taxpayer sccheeuuuie ino of al exhibit year period ended 20xx date of notice july 20xx issues whether qualified for exemption from federal_income_tax under sec_501 of the internal_revenue_code by meeting the organizational and operational requirements facts the organization filed form 1023ez for exemption on july 20xx and was granted exemption as a c on august 20xx with an effective date of july 20xx the organization was selected for audit to ensure the organization's activities and operations align with its approved exempt status an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition letter was sent to organization with information_document_request idr on december 20xx idrwas requesting copy of articles of incorporation description of activities statement of revenues expenses assets and liabilities and meeting minutes from january 20xx questions were also asked regarding paying compensation to officers trustee or directors and donating or paying funds or expenses for individuals the organization responded on january 20xx with a phone callfrom she stated she was confused because she just received a etter telling her that the organization had been dissolved then she received my letter asking about the audit asked her if the first letter was from the state of organization had been dissolved for not filing their annual return as can see onthe state website their president said she had not been able to come up with any funding for the organization the only grant she could get was one from the teddy bears they were going to give to children she said without jesus in her life when she was a young girl she would never have survived and turned the who wanted her to take the words jesus off of grant down said she wants to terminate report has been involuntarily dissolved by the state for not filing an annual have not received requested information in regard to termination on february 20xx called again on februarys 20xx and still no way to leave voicemail sent letter 3844-a with idr information_document_request certified asking her to provide a dissolution statement and to file the 20xx 990-n and mark the termination box request was made that if she has and was unable to leave voicemail because her voicemail was full called form 886-a rev department ofthe treasury internal_revenue_service page -1- form 886a name of taxpayer vepartment of tne reasury - intemai kevenue sctvice explanation of items schedule no or exhibit year period ended 20xx changed her mind and no longer wishes to terminate then she needs to send me the information from my original letter with idr dated december 20xx on february 20xx showing me she has e-filed her 990-n for received fax from 20xx and marked the termination box she wrote on her copy of the 990-n print out that organization is closing due to lack of funding received signed certified receipt back on february 20xx on february 20xx tried to call there was no way to leave voicemail because voicemail box is full tried to call again on february 20xx and no pickup or anyway to leave voicemail to ask her for dissolution of assets statement on march 20xx sent letter 3844-a with idr certified asking for dissolution of asset documents letter came back undeliverable found phone numbers for officers identified on form 1023ez called onapril 20xxand left voicemails to have them call me regarding and received call from taken care of statement from the negative she has taken responsibility to pay any outstand bills and debts sent statement of dissolution of assets on april 20xx states she wants to dissolve and there are no assets and account is in on april 20xx and she said she thought this had all been still has not dissolved with the state of since the organization was dissolved by the state the organization can come back in and pay the late annual report fee and be reactivated organization has failed to file the proper dissolution forms with the state of calls have been made to state and send proof of the dissolution but as of this date no response has been received to dissolve with the and at request organizations to report to the secretary of state requirements of the state of any change inthe corporate name duration or purpose will require the articles of incorporation be amended using the proper form also should the corporation need to report a merger dissolution or reinstatement it should use the proper form all forms for these reports are available from the secretary of state and should be filed upon the occurrence of the particular event c law sec_501 requires tax exempt entities be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition form department of the treasury - internal_revenue_service 886-a rev page -2- full oova name of taxpayer ag explanation of items exhibit year period ended 20xx treas reg reg c -1 a in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe treas reg a in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on is unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 treas reg e states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material inthe administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the tems of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe treas reg h provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_6043 every organization which for any of its last taxable years preceding its liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file such return and other information with respect to such liquidation dissolution termination or substantial_contraction as the secretary shall by forms or regulations prescribe rev_rul 1959-1c b concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however ts records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form 886-a rev department of the treasury - internal_revenue_service page -3- auld uu name of taxpayer explanation of items exhibit year period ended 20xx e-filed 990-n for december 20xx and marked termination box sent statement stating they want to close and there were no assets taxpayers position government's position based on the above facts the organization did not respond to verify that they are organized and operated exclusively for one or more of the purposes specified in sec_501 ifan organization fails to meet either the organizational_test or the operational_test it is not exempt in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated business ncome tax also based on the above facts the organization also did not respond to verify that they have for us to acknowledge a proper properly dissolved the corporation under the state of termination per rc sec_6043 must notify the state attorney_general or other appropriate organizations inthe state of state office of the organization's intent to dissolve liquidate or terminate you failed to provide a certified copy of your articles of dissolution to the state and to the internal_revenue_service this is relevant inthe examination process to determine if an organization has properly terminated section h of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status conclusion it is the internal revenues position that the organization failed to meet the reporting requirements under sec_6001 sec_6033 and sec_6043 the organization has not established that it is observing the conditions required for the continuation of its exempt status or that it is organized and operated exclusively for an exempt_purpose furthermore by failing to file the articles of dissolution with the state and providing the internal_revenue_service a copy of the articles of dissolution we are unable to acknowledge that the organization has been properly terminated the organization's tax exempt status is revoked with the effective date of january 20xx form s u s_corporation income_tax return should be filed for the tax periods ending on or after december 20xx form department of the treasury - internal_revenue_service 886-a rev page -4-
